This is an appeal by the state from an order quashing an indictment. The only question is whether it is essential for the state to allege an intent to secretly imprison in order to charge an offense under Section 7159, C. G. L. 1927. Many years ago this Court answered this in the affirmative. Ross v. The State of Florida, 15 Fla. 56. It was recently reaffirmed in Holroyd v. State, 127 Fla. 152, 172 So. 700. During that long period of time the legislative body has not seen fit to alter the statute and we see no good reason to depart from our precedents, accordingly the judgment is affirmed.
BROWN, C. J., WHITFIELD, and BUFORD, JJ., concur.